Citation Nr: 1527553	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-01 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, J.M., S.A., and R.J.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.  
	
This matter come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reopened a claim for service connection for bilateral hearing loss and then confirmed and continued the previous denial of service connection.  The rating decision also denied service connection for tinnitus. 

In August 2014, the Veteran testified at a hearing before a Veterans Law Judge at the RO, and a transcript of that hearing is of record.

In October 2014, the Board reopened the claim for service connection for bilateral hearing loss and remanded the case for additional development.  The RO was instructed to obtain an addendum opinion on the nature and etiology of any current bilateral hearing loss and notify the Veteran of VA's inability to obtain service treatment records (STRs) for his period of service in the Army Reserves.  The Veteran was afforded a VA hearing loss and tinnitus examination in December 2014, and the examination results are associated with the claims file.  VA also notified the Veteran of the inability to obtain his STRs from the Reserves in December 2014.  The Board is therefore satisfied that there has been substantial compliance with the remand directives, and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Bilateral hearing loss was noted upon entry into active service and is not shown to have permanently increased in severity during service.

2.  Tinnitus was not first manifested during active service, and any current tinnitus is not related to injury, disease, or other event in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in September 2010, prior to the initial adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to reopen a claim for service connection and to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in February 2011 and December 2014 to obtain medical evidence regarding the nature and etiology of the claimed disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by a medical professional based on a review of the claims file, a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as to whether the Veteran has the claimed disabilities and, if so, whether the disabilities are related to the Veteran's service.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Diseases of the nervous system, including sensorineural hearing loss and tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 12 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition alone are not sufficient to be considered "aggravation in service"; rather, aggravation requires a worsening of the underlying condition as a whole.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  But see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Bilateral Hearing Loss

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure while serving in the Army.  The Veteran asserts that he was exposed to loud noise as a missile launch operator in the 3rd Battalion, 84th Field Artillery.  See the August 2010 request to reopen claim; October 2010 statement; August 2014 Board hearing testimony.

The Board notes preliminarily that the Veteran has a current bilateral sensorineural hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  In February 2011, the Veteran was afforded a VA audiological examination, which reflects the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
65
65
50
LEFT
35
55
50
60
60

The Veteran's speech recognition score using the Maryland CNC Test was 48 percent in his right ear and 52 percent in his left ear, although the examiner stated that the word recognition scores were unreliable.  

The Veteran was afforded another VA audiological examination in December 2014, which reflects the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
65
70
60
LEFT
55
45
70
80
75

The Veteran's speech recognition score using the Maryland CNC Test was 68 percent in his right ear and 56 percent in his left ear, although the examining audiologist stated that use of the word recognition scores was not appropriate for this Veteran.  

Both of the VA examination reports indicate that the Veteran's auditory thresholds at 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater, and that the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater.  See 38 C.F.R. § 3.385.  As such, for VA purposes, the Veteran has a current bilateral hearing loss disability.  

The next pertinent inquiry is whether there was evidence that the condition existed prior to enlistment.  The Board finds that in this case, the enlistment examination noted hearing loss in both ears.  The Veteran's October 1973 service entrance audiogram reflects the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
--
15
LEFT
15
20
35
--
15

Although the Veteran's ears were found to be normal in the entrance examination, and he reported that he did not have any ear trouble or hearing loss on a report of medical history in October 1973, the Board notes that the Veteran exhibited a pure tone threshold above 20 decibels bilaterally at the frequency of 2000 Hertz.  For in-service hearing loss, a veteran's hearing thresholds are not required to meet the VA criteria for disability purposes under 38 C.F.R. § 3.385.  Significantly, the Court has indicated that the threshold for normal hearing was from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.  Applying this standard to the Veteran's October 1973 entrance examination indicates that the Veteran presented with some degree of hearing impairment in each ear.  As such, the presumption of soundness does not apply here.  38 U.S.C.A. §§ 1111, 1132.

As the Board finds that bilateral hearing loss was noted upon the Veteran's service entrance examination, the Veteran cannot bring a claim for service connection for incurrence of bilateral hearing loss (direct service connection), but he may bring a claim for service-connected aggravation of that disorder.  See Wagner, 370 F.3d at 1096.  Thus, the remaining issue is whether the Veteran's pre-existing bilateral hearing loss was aggravated beyond the natural progress of the condition during military service.  If the Veteran's hearing loss is shown to have increased in severity during service, then clear and unmistakable evidence is required to rebut the presumption of aggravation. 

After careful review, the Board finds that the Veteran's hearing loss did not demonstrate an increase in severity during service.  STRs are silent for complaints, diagnosis, or treatment of hearing loss during service.  The Board notes that there is an undated audiogram contained in the Veteran's STRs, which the December 2014 VA examining audiologist opined was consistent with the Veteran's October 1973 audiometric testing.  The Veteran's September 1975 separation examination does not contain puretone thresholds, but does note that the Veteran's hearing was "WNL," meaning "within normal limits."  The VA examiner explained that the "WNL" note on the separation examination suggested that the Veteran's thresholds were no poorer than 25 decibels and within 10 decibels of variability, which suggested that there was not a significant shift in hearing during active service.  The Veteran also did not report having any ear trouble or hearing loss in his separation examination.

The Board also finds the December 2014 VA audiologist's opinion to be competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The opinion was rendered after reviewing the Veteran's claims file, which included STRs; soliciting a medical history from the Veteran; and conducting a physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The examiner provided the facts and rationale on which she based her opinion.  The probative value of the opinion is further bolstered by its consistency with the evidence in the claims file.  For example, in March 1974 and September 1975 the Veteran was assigned a PULHES profile of H-1.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); (Observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The opinion is therefore probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran and 3 witnesses provided lay testimony in an August 2014 Board hearing.  The Veteran testified that he noticed that his hearing worsened after he separated from service, but that he felt like he had hearing loss ever since he separated from service.  He also stated that he did not wear hearing protection during service.  The Veteran's cousin, R.J., testified that the Veteran complained of problems with noise and ringing after events such as a missile launch, and that he noticed the Veteran having some deafness.  R.J. stated that when he speaks to the Veteran, the Veteran has to turn to his left side to hear him.  Another cousin, S.A., testified that she works around heavy equipment at her job, and she used to compare stories with the Veteran about ringing in the ears.  Finally, the Veteran's spouse, J.M., stated that the Veteran's hearing has gotten worse since he had a stroke (in April 2014).  She stated that since the stroke, the Veteran constantly has to look at someone when he or she is speaking to read what the person was saying.

The Veteran has made general assertions that his hearing loss is related to noise exposure in service.  The 3 witnesses made assertions regarding the Veteran's current level of hearing loss and the Veteran's prior complaints about noise and hearing loss.  The Board, however, cannot rely on the Veteran's general assertions or the 3 lay witness assertions as to whether the Veteran's hearing loss increased during active service because neither the Veteran nor any of the 3 witnesses are shown to possess the type of medical expertise that would be necessary to opine on the severity of hearing loss which would require audiometric testing.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of aggravation in this case involves a complex medical diagnosis that the Veteran and the lay witnesses are not competent to address.  

Furthermore, there is no medical opinion to contradict the conclusions of the VA audiologist that the Veteran's hearing did not increase in severity during service.  Significantly, in a November 2006 private physical therapy intake questionnaire, the Veteran was asked about having hearing problems within the last year and he did not indicate that he had any issues.  Furthermore, a February 2007 private cardiology treatment record indicates that the Veteran denied having any hearing loss.  The first complaint of hearing loss of record is in 2003, when the Veteran filed a claim for service connection for hearing loss, almost 30 years after the Veteran's discharge from service.  This lengthy period of time without diagnosis or treatment weighs against the finding that the bilateral hearing loss worsened in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In sum, there is no competent medical evidence to establish that any current bilateral hearing loss was aggravated by service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the bilateral sensorineural hearing loss was aggravated by service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for bilateral hearing loss is denied.

Service Connection for Tinnitus

The Veteran contends that he has ringing in his ears due to noise exposure in the military as a missile launch operator.  He states that he noticed the ringing in his ears after a missile launch and that although it would sometimes get quieter it never went away.  See the August 2010 request to reopen claim; October 2010 statement; August 2014 Board hearing testimony.

The Board finds that there is competent evidence that establishes that the Veteran currently has tinnitus.  The February 2011 and December 2014 VA examination reports both show a diagnosis of tinnitus.  Moreover, the Veteran is considered competent to report the observable manifestations of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran is competent to testify as to the presence of tinnitus); Jandreau, 492 F.3d at 1376-77.  Accordingly, the Board finds that the threshold element for service connection, a current disability, has been established. 

The Board also finds that there is competent evidence of in-service noise exposure due to missiles and artillery.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible, as they have been consistent and are confirmed by the circumstances of his service, including his DD Form 214 that indicates that the Veteran was a Pershing missile crewman in the 3rd Battalion, 84th Field Artillery.  For these reasons, the in-service injury of acoustic trauma is established.

The Board, however, finds that the Veteran's statements regarding the onset of tinnitus in active service lack the credibility necessary to afford them significant probative value.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995).  Here, the Veteran's statements have been inconsistent regarding his tinnitus.  The STRs, including the separation from service examination, do not document any complaints, symptoms, or findings of tinnitus.  There is no documented complaint or finding of tinnitus until the August 2010 VA application for compensation, approximately 35 years after discharge from service.  Moreover, in a November 2006 private physical therapy intake questionnaire, the Veteran was specifically asked about having ringing in the ears within the last year and he did not indicate that he experienced that symptom.    

The Board finds that the Veteran's lay assertions alone are not sufficient to establish tinnitus in service and since service.  The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records were created contemporaneously with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  The STRs are silent for complaints or treatment for tinnitus or ringing in the ears.  The September 1975 service separation examination report shows that the Veteran's ears were found to be normal and his hearing was within normal limits.  The Board finds that the service medical evidence and the lack of complaints, treatment, or diagnosis of tinnitus in the medical evidence of record for approximately 35 years after service outweigh the Veteran's own lay statements that he made in connection with his claim for service connection for tinnitus. 

Similarly, the Board finds that the lay statements by S.A. (that she used to compare stories with the Veteran about ringing in the ears) are not probative evidence of whether the Veteran's tinnitus is related to service, as the question of causation involves a complex medical issue that the lay witness is not competent to address.  

There is also competent and credible medical evidence that the Veteran's current tinnitus is not related to service.  The February 2011 VA examiner stated that she could not opine on whether the Veteran's tinnitus was caused by or a result of in-service noise exposure without resorting to speculation; however, the December 2014 VA examiner opined that the tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner explained that the Veteran's hearing was within normal limits when he separated from active service, and that he was unable to describe the tinnitus, how often it occurs, or when it began, but that he only noticed it in quiet environments.  The examiner also indicated that the Veteran worked at a chemical plant with significant occupational noise exposure for more than 20 years after discharge from military service.  Neither the Veteran nor his representative have produced a medical opinion to contradict the conclusions of the VA examiner.  As such, there is no competent medical evidence that relates the current tinnitus to military service. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the tinnitus is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for tinnitus is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


